20-30541-hcm Doc#18 Filed 07/07/20 Entered 07/07/20 16:43:41 Main Document Pg 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE WESTERN DISTRICT OF TEXAS

                                            EL PASO DIVISION

RE:                                            *       Chapter 7
                                               *
JOSE A. DE SANTIAGO and wife                   *
JOSEFINA VELEZ DE SANTIAGO                     *
                                               *
Debtors                                        *       BANKRUPTCY NO. 20-30541-HCM

                                RESPONSE TO TRUSTEE’S OBJECTION
                                        TO EXEMPTIONS


TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

       COMES NOW, JOSE A. DE SANTIAGO and JOSEFINA VELEZ DE SANTIAGO, Debtors,

and files this Response to the Trustee’s Motion Objection to Exemptions, and will show the Court the

following:

                                                      I.

       Debtors admit the provisions in paragraph 1 of the objection to exemptions.

                                                      II.

       Debtors admit the provisions in paragraph 2 to Trustee’s objection to exemption.

                                                     III.

       Debtors admit the provisions in paragraph 3 that Debtor is no longer able to drive his truck due

to his health, however, Debtor has a driver that runs the truck for him so that he is able to earn a little

extra to help make ends meet with their living expenses.

                                                     IV.

       Debtors deny the provisions in paragraph 4. Debtor has a driver running the truck for him so that

he can earn extra to make ends meet.
20-30541-hcm Doc#18 Filed 07/07/20 Entered 07/07/20 16:43:41 Main Document Pg 2 of 2

        WHEREFORE, Debtors pray that the Trustee’s Objection to Exemptions should be denied and

should allow to exempt the 2013 Freightliner Cascadia and the 2004 Utility Trailer and that Debtors be

granted such other and further relief as is just.

                                                      Respectfully Submitted,



                                                       /s/Edgar J. Borrego     ___________                _
                                                      EDGAR J. BORREGO, SBN#00787107
                                                      MIGUEL A. FLORES, SBN#24036574
                                                      Attorneys for Debtors
                                                      2610 Montana Ave.
                                                      El Paso, TX 79903
                                                      (915) 566-4300 Office
                                                      (915) 566-1122 Fax
                                                      efile@tanzyborrego.com




                                       CERTIFICATE OF SERVICE

I hereby certify that I have served upon the following parties via electronic means as listed on the court’s
ECF noticing system or by regular first class mail a true and correct copy of the foregoing Response to
Ronald Ingalls, Chapter 7 Trustee, P.O. Box 2867, Fredericksburg, Texas 78624-1927, to the U.S.
Trustee’s Office,615 E. Houston, Ste 533, San Antonio, TX 78205-2055 and to Mr. and Mrs. JOSE A. DE
SANTIAGO, 5664 Burning Tree Dr., El Paso, TX 79912 on day of _ 7th day of _July _2020.




                                                      /s/Edgar J. Borrego                               _
                                                      EDGAR J. BORREGO/MIGUEL A. FLORES




TB# 40032
tb/sv
